Title: To Thomas Jefferson from the Commissioners of the Federal District, 5 November 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town Novr. 5th. 1792

We have to beg, you would lay before the President, of the United States, our request, that he would favor us, with a draft on the Governor of Virginia, for such a part of the donation of that state as is due for the second Year. Besides other circumstances, which require a replenishment of our funds, some of the Proprietors, have called on us for a payment, of the appropriations which have been made of their property, to which they are entitled by the terms of their alienation.
We have the pleasure to inform you that since the Public Sales we have sold by private bargains fifteen lots at one Hundred pounds each.
Inclosed is a list of the Lots sold and the Purchasers. As they are all Men of large property and from the Eastward, we consider it as the most valuable sale yet made. We must at the same time confess our obligations to Mr. Blodget for his instrumentality in effecting it.
Frequent applications are made to us by the Merchants here for the Plans now executing in Philadelphia as most correct, to send to their correspondents in Europe. If finished, we must beg you will cause them to be forwarded on to us.
We have observed in a late Philaa. Paper, a description of a Machine for cutting and polishing Stone, which if it answers the description, must be very valuable.
We are sensible, your time at present must be much engaged; but when your leasure will permit it, we shall thank you to make some enquiry respecting it. We are sir with great respt. your Most Obt & very Hmbl. Svts.

Dd: Stuart
Danl. Carroll


P:S: Just as this letter was sending to the Post office, we recieved a letter from Mr. Taylor, which will be answered by the next Post.
D: S:

